UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1245



CHRISTOPHER MUBIRU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-238-257)


Submitted:   September 6, 2006            Decided:   October 11, 2006


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edwin K. Fogam, Silver Spring, Maryland, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carol Federighi, Civil
Division, Ellen J. Durkee, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Christopher Mubiru, a native and citizen of Uganda,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

decision denying his applications for asylum, withholding from

removal    and   withholding    under   the   Convention    Against    Torture

(“CAT”).      We deny the petition.

              The INA authorizes the Attorney General to confer asylum

on any refugee.      8 U.S.C. § 1158(a) (2000).      It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”           8 U.S.C. § 1101(a)(42)(A)

(2000).

              An applicant can establish refugee status based on past

persecution in his native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2006).         “An applicant who demonstrates

that he was the subject of past persecution is presumed to have a

well-founded fear of persecution.”          Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).        Without regard to past persecution, an

alien   can    establish   a   well-founded   fear   of    persecution   on   a

protected ground.     Ngarurih, 371 F.3d at 187. An applicant has the

burden of demonstrating his eligibility for asylum.                   8 C.F.R.




                                    - 2 -
§ 1208.13(a) (2006); Gonahasa v. INS, 181 F.3d 538, 541 (4th Cir.

1999).

            Credibility     findings     are     reviewed   for     substantial

evidence.    A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.   Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).            “Examples of

specific    and   cogent    reasons    include    inconsistent      statements,

contradictory     evidence,    and    inherently    improbable      testimony.”

Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal

quotations and citations omitted).             We accord broad, though not

unlimited,      deference    to   credibility      findings    supported      by

substantial evidence.       Camara v. Ashcroft, 378 F.3d 361, 367 (4th

Cir. 2004).

            A   determination     regarding    eligibility    for    asylum   or

withholding of removal is conclusive if supported by substantial

evidence on the record considered as a whole.                 INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).              Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.              8 U.S.C. § 1252(b)(4)(B)

(2000).     This court will reverse the Board “only if the evidence

presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”             Rusu v. INS, 296

F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks

omitted).


                                      - 3 -
          We find the record does not compel a different result.

The immigration judge’s adverse credibility finding was supported

by substantial evidence.       In addition, there was no significant

evidence supporting Mubiru’s contention he would be tortured were

he to return to Uganda.

          Accordingly,    we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED




                                  - 4 -